Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 1 of 46 Page ID #:12




               EXHIBIT A
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 2 of 46 Page ID #:13
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 3 of 46 Page ID #:14
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 4 of 46 Page ID #:15
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 5 of 46 Page ID #:16
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 6 of 46 Page ID #:17
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 7 of 46 Page ID #:18
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 8 of 46 Page ID #:19
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 9 of 46 Page ID #:20
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 10 of 46 Page ID #:21




                EXHIBIT B
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 11 of 46 Page ID #:22
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 12 of 46 Page ID #:23




               EXHIBIT C
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 13 of 46 Page ID #:24
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 14 of 46 Page ID #:25
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 15 of 46 Page ID #:26
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 16 of 46 Page ID #:27
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 17 of 46 Page ID #:28
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 18 of 46 Page ID #:29
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 19 of 46 Page ID #:30
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 20 of 46 Page ID #:31
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 21 of 46 Page ID #:32
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 22 of 46 Page ID #:33
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 23 of 46 Page ID #:34




               EXHIBIT D
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 24 of 46 Page ID #:35
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 25 of 46 Page ID #:36




                EXHIBIT E
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 26 of 46 Page ID #:37
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 27 of 46 Page ID #:38
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 28 of 46 Page ID #:39
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 29 of 46 Page ID #:40
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 30 of 46 Page ID #:41




                EXHIBIT F
          Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 31 of 46 Page ID #:42


Kaileia Laraba

From:                             Gordon, Dave <dgordon@futurisgroup.com>
Sent:                             Wednesday, May 17, 2017 1:35 PM
To:                               andy.giesa@ff.com; Nav Jessel; Kaileia Laraba; Carl Ellis; Riley Boblenz; Matt Sampson
Cc:                               Brow, David; Smith, Rohan; Anderson, Scott; Bain, Mark; Wehrenberg, John; Thiele,
                                  Brian
Subject:                          Futuris Interim Re-engagement
Attachments:                      FF Re-engage May 17.pdf; Pre-Engagement Engineering task list.pdf



Faraday Team,

Futuris recently participated in a workshop at Faraday which looked at ways to reduce the investment
required to launch their DF91 seats by the end of next year. Futuris has also made a proposal to restart
formal development activity with FF but development activity will not begin formally until around August
of this year due to FF funding restrictions.

In the interim, Futuris will undertake some limited engineering work for FF. The purpose of this note
is to communicate our commitment to this interim activity which was agreed to by both parties last week.

Please contact Scott Anderson or myself if questions.

Best Regards,

DAVE GORDON
Vice President, Seating

FUTURIS Group | Corporate HQ
14925 W. 11 Mile Rd. | Oak Park, MI 48237
Mobile 734.347.5330 | Office 248.439.7863
Email dgordon@futurisgroup.com | Web futurisgroup.com
BECAUSE WHAT’S ON THE INSIDE MATTERS




_____________________________________________________________________________
________________________________________________________

Disclaimer

This message is intended for the addressee named above. It may contain confidential or privileged
information.

If you have received this e-mail in error, please notify the sender immediately and delete this e-mail. You must
not disclose, copy or use any part of it.

                                                           1
         Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 32 of 46 Page ID #:43


All e-mail is scanned for inappropriate material that may breach Futuris Group of Companies policies.


Futuris Group of Companies will not accept liability for any loss or damage caused by software viruses
contained in any attachments. Attachments should be scanned for viruses before opening.

Commercial-in-confidence.




                                                       2
  Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 33 of 46 Page ID #:44




                                                                          May 17, 2017

Mr. Sohel Merchant
Senior Director Vehicle Engineering
Faraday Future

Futuris recently participated in a workshop at Faraday which looked at ways to reduce the investment
required to launch their DF91 seats by the end of next year. Futuris has also made a proposal to restart
formal development activity with FF but development activity will not begin formally until around
August of this year due to FF funding restrictions.

In the interim, Futuris will undertake some limited engineering work for FF. The purpose of this note is
to communicate our commitment to this interim activity which was agreed to by both parties last
week. The premise for the work is that Futuris over-billed slightly on the Beta 60/40 seat activity and we
will now do this work for FF as compensation settlement.

Design and Development - we will undertake design work for FF during May, June, and July. The
specific scope of work has been jointly developed for this activity (attached). Much of that is around
changes to the design to reduce investment.

Beta Build - there are likely to be additional seats built for FF development and testing needs. These will
be ordered and reimbursed separately.

Additional Support - during the interim period, while we are doing some design and manufacturing
feasibility work, there will be support required from our Advanced Operations and Supply Chain. Much
of that will be to explore different methods of design and manufacture as well as different sourcing
strategies.

Thank you for the opportunity to partner with Faraday Future,



DAVE GORDON
Vice President, Seating
Mobile 734.347.5330 | Office 248.439.7863
Email dgordon@futurisgroup.com | Web futurisgroup.com
BECAUSE WHAT’S ON THE INSIDE MATTERS




cc.     Carl Ellis              Kaileia Laraba           Riley Boblenz            Matt Sampson
        Nav Jessel              Andy Giesea              Scott Anderson           Mark Bain
        Dave Brow               Brian Thiele             John Wehrenberg
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 34 of 46 Page ID #:45




               EXHIBIT G
                                Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 35 of 46 Page ID #:46
                                                                                                   Pre-Requisition #           :
                                                                                                    Purchase Order (PO) #      : 4200000081
                                                                                                   Purchase Order Date         :   Jan 4, 2018
                                                                                                   PO REVISION Date            :
                                                                                                   Supplier Quote              :
18455 S Figueroa St, Gardena, CA 90248                                                             Payment Terms               :   Net due in 30 days
                                                                                                   INCO Terms                  :   N/A
                                                                                                   Named Place of Delivery     :   CA
                                                                                                   Carrier Info.               :
                                                                                                   Cost Center or COGS         :   Seat
                                   4200000081                                                      Program Phase               :
                        Ship From (Origin)                                                 Ship To (Destination)                                       Bill To

Supplier Name              : Adient US LLC                              Destination name        : Gardena HQ
                                                                                                                                               Faraday & Future Inc.
                                                                                                  18455 S Figueroa St ,                        E-mail all invoices to:
                             440 Portrero Avenue , Sunnyvale ,
Supplier Address           :                                            Address                 : Gardena , California , 90248 ,               invoicing@ff.com
                             California , 94085 , USA
                                                                                                  USA                                          or mail to:
Supplier Contact           : Raphaelle Durand                                                                                                  Attn: A/P
                                                                        Faraday Buyer          : KLaraba                                       18455 S Figueroa St
Supplier Phone             : 818 357 7035
                                                                                                                                               Gardena, CA
Supplier E-mail            : raphaelle.durand@adient.com                Faraday Requestor : Matt Sampson                                       90248
                                                                                                                                               USA
Supplier ID Code           : 1001874
                                                                        Ship to Code           : 1001
Supplier Ship from ID Code : 1001874 ( Adient US LLC )


This PO is raised for the initial payment to begin engagement with Adient - approved in Sourcing Council 12/19/17.

         Faraday                Manufacter
Item #              Mfg. Name              Model #               Description                      Qty          UoM     Due Date           Unit Price         Total Price
          Part #                  Part #
                                                      Initial payment to start                                                            2,960,560.00
00010                                                                                              1           EA Jan 31, 2018                            2,960,560.00 USD
                                                      engagement                                                                                  USD

                                                                                                                                          Total Value :   2,960,560.00 USD




                                                                                 Page 1 of 2
                               Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 36 of 46 Page ID #:47




                                                  INVOICE AND PAYMENT INSTRUCTIONS

TO ENSURE TIMELY PAYMENT, SUPPLIERS ARE REQUIRED TO COMPLY WITH THE FOLLOWING INSTRUCTIONS:

1. INVOICE SUBMISSION
Via email: invoicing@ff.com
Faraday Future strongly encourages the use of electronic invoices and credit notes. These documents are received immediately for processing.

Via regular mail: 18455 S Figueroa Street, Gardena, CA 90248, Attn: Accounts Payable
Please note regular mail submissions may cause delays.

Correspondence submitted via the methods listed above are the only methods honored for payment processing.

2. PURCHASE ORDER NUMBER

Suppliers must have received an official Purchase Order before providing goods or delivering services to Faraday Future. If a Purchase Order has not been
provided to you for execution of services or supply of goods, please contact a Purchasing Specialist immediately.

Each invoice must accurately indicate the Purchase Order number to which it refers and must match the cost, part number and/or item description.

NON-OBSERVATION AND NON-COMPLIANCE WITH THE PROVISIONS UNDER SECTION 1 AND 2 ABOVE WILL RESULT IN A RETURN OF YOUR INVOICE
AND A DELAY IN PAYMENT, WHICH DELAY SHALL BE EXEMPTED FROM THE DETERMININATION OF TIMELY PAYMENT PURSUANT TO THE PURCHASE
ORDER.

3. BANK ACCOUNT AUTHENTICATION

Faraday Future recommends always mentioning your accurate bank account data on your invoices. If wiring instructions are not included in the invoice,
please submit complete wiring instructions (including beneficiary account name, beneficiary account number, bank routing number and address). Please
be mindful to include any additional information specific to your country's processing needs.

4. FF INVOICING & SUPPLIER INQUIRIES

If you require any further information or support, please do not hesitate to contact us at:
Email: invoicing@ff.com                 Telephone: 424 295-2651
A representative will be in contact within 48 hours.




                                                                          Page 2 of 2
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 37 of 46 Page ID #:48




               EXHIBIT H
                                Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 38 of 46 Page ID #:49
                                                                                                 Pre-Requisition #           :
                                                                                                  Purchase Order (PO) #      : 4200000082
                                                                                                 Purchase Order Date         :   Jan 4, 2018
                                                                                                 PO REVISION Date            :   Jan 16, 2018
                                                                                                 Supplier Quote              :
18455 S Figueroa St, Gardena, CA 90248                                                           Payment Terms               :   Net due in 30 days
                                                                                                 INCO Terms                  :   N/A
                                                                                                 Named Place of Delivery     :   CA
                                                                                                 Carrier Info.               :
                                                                                                 Cost Center or COGS         :   Seat
                                   4200000082                                                    Program Phase               :
                        Ship From (Origin)                                               Ship To (Destination)                                       Bill To

Supplier Name              : Adient US LLC                             Destination name       : Gardena HQ
                                                                                                                                             Faraday & Future Inc.
                                                                                                18455 S Figueroa St ,                        E-mail all invoices to:
                             440 Portrero Avenue , Sunnyvale ,
Supplier Address           :                                           Address                : Gardena , California , 90248 ,               invoicing@ff.com
                             California , 94085 , USA
                                                                                                USA                                          or mail to:
Supplier Contact           : Raphaelle Durand                                                                                                Attn: A/P
                                                                       Faraday Buyer         : KLaraba                                       18455 S Figueroa St
Supplier Phone             : 818 357 7035
                                                                                                                                             Gardena, CA
Supplier E-mail            : raphaelle.durand@adient.com               Faraday Requestor : Matt Sampson                                      90248
                                                                                                                                             USA
Supplier ID Code           : 1001874
                                                                       Ship to Code          : 1001
Supplier Ship from ID Code : 1001874 ( Adient US LLC )


This order is raised to cover Beta start up costs provided in quote from Raphaelle to Kaileia on 12/13/2017. Approved in Sourcing Council on 12/19/2017.

         Faraday                Manufacter
Item #              Mfg. Name              Model #               Description                    Qty          UoM     Due Date           Unit Price         Total Price
          Part #                  Part #
00010                                                 Start-up costs                             1           EA Jan 5, 2018       139,267.00 USD          139,267.00 USD

00020                                                 Engineering Support                        1           EA Jan 5, 2018       127,800.00 USD          127,800.00 USD

                                                                                                                                        1,236,559.00
00030                                                 Material                                   1           EA Jan 5, 2018                             1,236,559.00 USD
                                                                                                                                                USD

00040                                                 Freight                                    1           EA Jan 5, 2018       101,596.00 USD          101,596.00 USD

00050                                                 Assembly                                   1           EA Jan 5, 2018        77,110.00 USD           77,110.00 USD



                                                                               Page 1 of 3
        Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 39 of 46 Page ID #:50
00060                   Packaging                     1        EA Jan 5, 2018   10,615.00 USD       10,615.00 USD

00070                   DV testing                    1        EA Jan 5, 2018   197,774.00 USD     197,774.00 USD

                                                                                  Total Value :   1,890,721.00 USD




                                        Page 2 of 3
                               Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 40 of 46 Page ID #:51




                                                  INVOICE AND PAYMENT INSTRUCTIONS

TO ENSURE TIMELY PAYMENT, SUPPLIERS ARE REQUIRED TO COMPLY WITH THE FOLLOWING INSTRUCTIONS:

1. INVOICE SUBMISSION
Via email: invoicing@ff.com
Faraday Future strongly encourages the use of electronic invoices and credit notes. These documents are received immediately for processing.

Via regular mail: 18455 S Figueroa Street, Gardena, CA 90248, Attn: Accounts Payable
Please note regular mail submissions may cause delays.

Correspondence submitted via the methods listed above are the only methods honored for payment processing.

2. PURCHASE ORDER NUMBER

Suppliers must have received an official Purchase Order before providing goods or delivering services to Faraday Future. If a Purchase Order has not been
provided to you for execution of services or supply of goods, please contact a Purchasing Specialist immediately.

Each invoice must accurately indicate the Purchase Order number to which it refers and must match the cost, part number and/or item description.

NON-OBSERVATION AND NON-COMPLIANCE WITH THE PROVISIONS UNDER SECTION 1 AND 2 ABOVE WILL RESULT IN A RETURN OF YOUR INVOICE
AND A DELAY IN PAYMENT, WHICH DELAY SHALL BE EXEMPTED FROM THE DETERMININATION OF TIMELY PAYMENT PURSUANT TO THE PURCHASE
ORDER.

3. BANK ACCOUNT AUTHENTICATION

Faraday Future recommends always mentioning your accurate bank account data on your invoices. If wiring instructions are not included in the invoice,
please submit complete wiring instructions (including beneficiary account name, beneficiary account number, bank routing number and address). Please
be mindful to include any additional information specific to your country's processing needs.

4. FF INVOICING & SUPPLIER INQUIRIES

If you require any further information or support, please do not hesitate to contact us at:
Email: invoicing@ff.com                 Telephone: 424 295-2651
A representative will be in contact within 48 hours.




                                                                          Page 3 of 3
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 41 of 46 Page ID #:52




                 EXHIBIT I
                                Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 42 of 46 Page ID #:53
                                                                                                  Pre-Requisition #          :
                                                                                                  Purchase Order (PO) #      : 4300004898
                                                                                                  Purchase Order Date        :   Apr 6, 2018
                                                                                                  PO REVISION Date           :
                                                                                                  Supplier Quote             :
18455 S Figueroa St, Gardena, CA 90248                                                            Payment Terms              :   Net due in 30 days
                                                                                                  INCO Terms                 :   N/A
                                                                                                  Named Place of Delivery    :
                                                                                                  Carrier Info.              :
                                                                                                  Cost Center or COGS        :   Seating
                                    4300004898                                                    Program Phase              :
                        Ship From (Origin)                                               Ship To (Destination)                                    Bill To

Supplier Name               : C.H. Robinson Worldwide, Inc              Destination name      : Dominguez Hill / Compton
                                                                                                                                           Faraday & Future Inc.
                                                                                                1957 E Gladwick St ,                       E-mail all invoices to:
                              , Minneapolis , Minnesota , 55480 ,
Supplier Address            :                                           Address               : Compton , California , 90220 ,             invoicing@ff.com
                              USA
                                                                                                USA                                        or mail to:
Supplier Contact           :                                                                                                               Attn: A/P
                                                                        Faraday Buyer         : Kaileia Laraba                             18455 S Figueroa St
Supplier Phone             :
                                                                                                                                           Gardena, CA
Supplier E-mail            :                                            Faraday Requestor : Shawn Cherva                                   90248
                                                                                                                                           USA
Supplier ID Code           : 5000050
                                                                        Ship to Code          : 1002
                             5000050 ( C.H. Robinson Worldwide,
Supplier Ship from ID Code :
                             Inc )

This order is raised to cover shipment costs to receive FF seating parts/tools/equipment from Beta from Adient after their cancellation.

         Faraday                 Manufacter
Item #              Mfg. Name               Model #              Description                    Qty          UoM      Due Date       Unit Price         Total Price
          Part #                   Part #
00010                                                  Shipping Costs (Adient to FF)              3           AU Mar 23, 2018         650.00 USD            1,950.00 USD

                                                                                                                                     Total Value :          1,950.00 USD




                                                                               Page 1 of 2
                               Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 43 of 46 Page ID #:54




                                                  INVOICE AND PAYMENT INSTRUCTIONS

TO ENSURE TIMELY PAYMENT, SUPPLIERS ARE REQUIRED TO COMPLY WITH THE FOLLOWING INSTRUCTIONS:

1. INVOICE SUBMISSION
Via email: invoicing@ff.com
Faraday Future strongly encourages the use of electronic invoices and credit notes. These documents are received immediately for processing.

Via regular mail: 18455 S Figueroa Street, Gardena, CA 90248, Attn: Accounts Payable
Please note regular mail submissions may cause delays.

Correspondence submitted via the methods listed above are the only methods honored for payment processing.

2. PURCHASE ORDER NUMBER

Suppliers must have received an official Purchase Order before providing goods or delivering services to Faraday Future. If a Purchase Order has not been
provided to you for execution of services or supply of goods, please contact a Purchasing Specialist immediately.

Each invoice must accurately indicate the Purchase Order number to which it refers and must match the cost, part number and/or item description.

NON-OBSERVATION AND NON-COMPLIANCE WITH THE PROVISIONS UNDER SECTION 1 AND 2 ABOVE WILL RESULT IN A RETURN OF YOUR INVOICE
AND A DELAY IN PAYMENT, WHICH DELAY SHALL BE EXEMPTED FROM THE DETERMININATION OF TIMELY PAYMENT PURSUANT TO THE PURCHASE
ORDER.

3. BANK ACCOUNT AUTHENTICATION

Faraday Future recommends always mentioning your accurate bank account data on your invoices. If wiring instructions are not included in the invoice,
please submit complete wiring instructions (including beneficiary account name, beneficiary account number, bank routing number and address). Please
be mindful to include any additional information specific to your country's processing needs.

4. FF INVOICING & SUPPLIER INQUIRIES

If you require any further information or support, please do not hesitate to contact us at:
Email: invoicing@ff.com                 Telephone: 424 295-2651
A representative will be in contact within 48 hours.




                                                                          Page 2 of 2
Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 44 of 46 Page ID #:55




                 EXHIBIT J
                                Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 45 of 46 Page ID #:56
                                                                                                  Pre-Requisition #          :
                                                                                                  Purchase Order (PO) #     : 4200000125
                                                                                                 Purchase Order Date         :   Apr 11, 2018
                                                                                                 PO REVISION Date            :
                                                                                                 Supplier Quote              :
18455 S Figueroa St, Gardena, CA 90248                                                           Payment Terms               :   Net due in 30 days
                                                                                                 INCO Terms                  :   N/A
                                                                                                 Named Place of Delivery     :
                                                                                                 Carrier Info.               :
                                                                                                 Cost Center or COGS         :   Seating
                                    4200000125                                                   Program Phase               :
                        Ship From (Origin)                                               Ship To (Destination)                                    Bill To

Supplier Name              : C.H. Robinson Worldwide, Inc               Destination name      : Dominguez Hill / Compton
                                                                                                                                           Faraday & Future Inc.
                                                                                                1957 E Gladwick St ,                       E-mail all invoices to:
                              , Minneapolis , Minnesota , 55480 ,
Supplier Address            :                                           Address               : Compton , California , 90220 ,             invoicing@ff.com
                              USA
                                                                                                USA                                        or mail to:
Supplier Contact           :                                                                                                               Attn: A/P
                                                                        Faraday Buyer        : Kaileia Laraba                              18455 S Figueroa St
Supplier Phone             :
                                                                                                                                           Gardena, CA
Supplier E-mail            :                                            Faraday Requestor : Shawn Cherva                                   90248
                                                                                                                                           USA
Supplier ID Code           : 5000050
                                                                        Ship to Code          : 1002
                             5000050 ( C.H. Robinson Worldwide,
Supplier Ship from ID Code :
                             Inc )

This order os raised to cover shipment costs to receive FF seating parts/tools/equipment from Beta from Adient after their cancellation.

         Faraday                Manufacter
Item #              Mfg. Name              Model #               Description                    Qty         UoM       Due Date       Unit Price         Total Price
          Part #                  Part #
00010                                                  Shipping Costs (Adient to FF)             2           AU Mar 26, 2018          650.00 USD            1,300.00 USD

                                                                                                                                     Total Value :          1,300.00 USD




                                                                               Page 1 of 2
                               Case 2:18-cv-08807 Document 1-1 Filed 10/12/18 Page 46 of 46 Page ID #:57




                                                  INVOICE AND PAYMENT INSTRUCTIONS

TO ENSURE TIMELY PAYMENT, SUPPLIERS ARE REQUIRED TO COMPLY WITH THE FOLLOWING INSTRUCTIONS:

1. INVOICE SUBMISSION
Via email: invoicing@ff.com
Faraday Future strongly encourages the use of electronic invoices and credit notes. These documents are received immediately for processing.

Via regular mail: 18455 S Figueroa Street, Gardena, CA 90248, Attn: Accounts Payable
Please note regular mail submissions may cause delays.

Correspondence submitted via the methods listed above are the only methods honored for payment processing.

2. PURCHASE ORDER NUMBER

Suppliers must have received an official Purchase Order before providing goods or delivering services to Faraday Future. If a Purchase Order has not been
provided to you for execution of services or supply of goods, please contact a Purchasing Specialist immediately.

Each invoice must accurately indicate the Purchase Order number to which it refers and must match the cost, part number and/or item description.

NON-OBSERVATION AND NON-COMPLIANCE WITH THE PROVISIONS UNDER SECTION 1 AND 2 ABOVE WILL RESULT IN A RETURN OF YOUR INVOICE
AND A DELAY IN PAYMENT, WHICH DELAY SHALL BE EXEMPTED FROM THE DETERMININATION OF TIMELY PAYMENT PURSUANT TO THE PURCHASE
ORDER.

3. BANK ACCOUNT AUTHENTICATION

Faraday Future recommends always mentioning your accurate bank account data on your invoices. If wiring instructions are not included in the invoice,
please submit complete wiring instructions (including beneficiary account name, beneficiary account number, bank routing number and address). Please
be mindful to include any additional information specific to your country's processing needs.

4. FF INVOICING & SUPPLIER INQUIRIES

If you require any further information or support, please do not hesitate to contact us at:
Email: invoicing@ff.com                 Telephone: 424 295-2651
A representative will be in contact within 48 hours.




                                                                          Page 2 of 2
